GRONER and STEPHENS, JJ.
(concurring) .
In Prigg v. Lansburgh (cited in the opinion) we held that when a person does nothing more than notify officers of the law of an apparent violation of the law, such person is not answerable for an arrest made by the officers on their own initiative, even though such arrest be wrongful. The evidence here, as is fully pointed out in the opinion of the court, brings this case directly within the holding in the Prigg Case. We feel bound by that case and for that reason concur in the affirmance.